        Case 3:18-cv-01865-RS Document 207 Filed 03/13/19 Page 1 of 3



 1

 2

 3

 4

 5

 6

 7                                     UNITED STATES DISTRICT COURT

 8                                    NORTHERN DISTRICT OF CALIFORNIA

 9

10    STATE OF CALIFORNIA, et al.                              Case No. 18-cv-01865-RS

11                      Plaintiffs,                                     18-cv-02279-RS

12             v.
                                                               FINAL JUDGMENT,
13     WILBUR L. ROSS, et al.,                                 ORDER OF VACATUR, AND
                                                               PERMANENT INJUNCTION
14                      Defendants.

15    ------------------------------------------------------

16    CITY OF SAN JOSE, et al.,

17                      Plaintiffs,

18             v.

19     WILBUR L. ROSS, et al.,

20                      Defendants.
21

22

23           In accordance with the Court’s Findings of Fact and Conclusions of Law, dated March 6,
24   2019, and Rule 58(b)(2)(B) of the Federal Rules of Civil Procedure, it is ORDERED,
25   ADJUDGED, and DECREED as follows:
26
27

28
        Case 3:18-cv-01865-RS Document 207 Filed 03/13/19 Page 2 of 3



 1                                            FINAL JUDGMENT

 2             Final judgment is entered for Plaintiffs and against Defendants on Plaintiffs’ claims

 3   arising under the Enumeration Clause and the Fourteenth Amendment (the First Cause of Action

 4   in the Complaints in each of No. 18-cv-1865 and No. 18-cv-2279).

 5             Final judgment is entered for Defendants and against Plaintiffs the City of San Jose and

 6   Black Alliance for Just Immigration (the “San Jose Plaintiffs”) on the San Jose Plaintiffs’ claim

 7   arising under the Apportionment Clause (the Second Cause of Action in the Complaint in No. 18-

 8   cv-2279).

 9             Final judgment is entered for Plaintiffs and against Defendants on Plaintiffs’ claims

10   arising under the Administrative Procedure Act (the Second Cause of Action in the Complaint in

11   No. 18-cv-1865 and the Third and Fourth Causes of Action in No. 18-cv-2279).

12                                        VACATUR AND REMAND

13             Secretary Ross’s March 26, 2018 decision to include the citizenship question on the 2020

14   Census is VACATED and the matter is REMANDED to the Department of Commerce.

15                                       PERMANENT INJUNCTION

16             In accordance with the above judgment in favor of Plaintiffs on their claims arising under

17   the Administrative Procedure Act, Defendants, including the Secretary of Commerce in his

18   official capacity, the Director of the Census in his official capacity, and any successors to those

19   offices, together with their agents, servants, employees, attorneys, and other persons who are in

20   active concert or participation with the foregoing, see Fed. R. Civ. P. 65(d)(2), are
21   PERMANENTLY ENJOINED from including the citizenship question on the 2020 Census

22   unless:

23             (1) Defendants establish that direct inquiries regarding citizenship are necessary given the

24             “kind, timeliness, quality and scope of the statistics required” and that administrative

25             records will not suffice, 13 U.S.C. § 6(c);

26             (2) Defendants identify new circumstances that necessitate the last minute addition of the
27             citizenship question to the census, id. § 141(f)(3); and

28             (3) Secretary Ross considers all relevant factors and evidence, and sets forth the actual
        Case 3:18-cv-01865-RS Document 207 Filed 03/13/19 Page 3 of 3



 1          basis for his decision.

 2          In addition, in accordance with the above judgment in favor of Plaintiffs on their claims

 3   arising under the Enumeration Clause, Defendants, including the Secretary of Commerce in his

 4   official capacity, the Director of the Census in his official capacity, and any successors to those

 5   offices, together with their agents, servants, employees, attorneys, and other persons who are in

 6   active concert or participation with the foregoing, see Fed. R. Civ. P. 65(d)(2), are

 7   PERMANENTLY ENJOINED from including the citizenship question on the 2020 Census,

 8   regardless of any technical compliance with the Administrative Procedure Act.

 9

10   IT IS SO ORDERED.

11

12   Dated: March 13, 2019

13
                                                   ____________________________________
14                                                 RICHARD SEEBORG
15                                                 United States District Judge

16                                                 CASE NOS. 18-cv-01865-RS, 18-cv-02279-RS

17

18

19

20
21

22

23

24

25

26
27

28
